      Case 2:18-cv-07745-EEF-JVM Document 17 Filed 06/27/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 TAMI DE VANEY,                          )
                                         )
       Plaintiff,                        )
                                         )
 v.                                      )               CIVIL ACTION NO.:
                                         )              2:18-cv-07745-EEF-JVM
 THE LINCOLN NATIONAL                    )
 LIFE INSURANCE COMPANY,                 )
                                         )
       Defendant.                        )



                    JOINT STIPULATION OF DISMISSAL


      COME NOW Plaintiff Tami De Vaney (“Plaintiff”) and Defendant The

Lincoln National Life Insurance Company (“Defendant”) and hereby stipulate to the

dismissal with prejudice of all of Plaintiff’s claims against Defendant in the above-

styled case. Each party agrees to bear its own costs, attorneys’ fees, and expenses.

      Dated this 27th day of June, 2019.


/s/Reagan L. Toledano                            /s/Avery A. Simmons
Reagan L. Toledano (La. 29687)                   Avery A. Simmons (La. 32942)
WILLEFORD & TOLEDANO                             BRADLEY ARANT BOULT CUMMINGS LLP
201 St. Charles Avenue, Suite 4208               214 North Tryon Street, Suite 3700
New Orleans, Louisiana 70170                     Charlotte, North Carolina 28202
504.582.1286                                     704.338.6000
rtoledano@willefordlaw.com                       asimmons@bradley.com

Attorney for Plaintiff                           Attorney for Defendant

                                             1
     Case 2:18-cv-07745-EEF-JVM Document 17 Filed 06/27/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

       I hereby certify that on June 27, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system which will send
notification of filing to the following:

      Reagan L. Toledano (LA. 29687)
      James F. Willeford (LA. 13485)
      WILLEFORD & TOLEDANO
      201 St. Charles Avenue, Suite 4208
      New Orleans, Louisiana 70170
      Phone: (504) 582-1286
      Fax: (313) 692-5927
      rtoledano@willefordlaw.com
      jimwilleford@willefordlaw.com

      Attorneys for the Plaintiff


                                       /s/ Avery A. Simmons
                                       Avery A. Simmons




                                         2
